Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nigro (U.S. Patent Application Publication 2007/0030268 A1) in view of Rosel (U.S. Patent Application Publication 2008/0225043 A1) in view of Yong et al (“Adaptive Subdivision of Catmull-Clark Subdivision Surfaces,” Computer-Aided Design & Application, 2005, 2(l-4):253-261, in Applicant’s IDS dated 04/01/2020).

	Regarding claim 1, Nigro discloses a method comprising: 
obtaining, by a computer aided design program (Paragraph [0050], the invention is directed to a process likely to be implemented by a CAD software.  User can control the process through a graphical user interface (or GUI) that may be a typical CAD interface, having usual menu bars as well as bottom and side toolbars), a control mesh of a subdivision 5surface (Paragraph [0055], in reference to FIG. 1, the process comprises a first step S10 of providing a base mesh, modeling a given object with arbitrary topology (see for example object 10 represented in FIG. 3).  As usual, said mesh comprises a plurality of vertices connected by edges, said edges defining faces of the object); 
obtaining, by the computer aided design program, multiple surface patches from the control mesh using a subdivision surface method (Paragraph [0024], in an embodiment, the step of providing the set of parametric elementary surfaces may comprise: providing a base mesh having a plurality of vertices connected by edges defining faces; and converting each face of the base mesh into an elementary parametric surface; paragraph [0056], said mesh is subjected to a surface subdivision at step S12, e.g. according to the Catmull & Clark rules.  As mentioned earlier, said subdivision enables smooth surfaces to be recovered out of the initial mesh.  The number of subdivision may be user-defined, so as to generate a new mesh with more polygonal elements and hence smoother; paragraph [0061], said parameterization step S16 comprises a conversion step, in which the subdivision surface is converted into a set of elementary surfaces.  As a consequence of this conversion process, each initial face of the base mesh is converted into an elementary surface), wherein the multiple surface patches represent a limit surface of the subdivision surface (Paragraph [0062], the result of said conversion step is for example illustrated in FIG. 3, showing a parametric surface of a model object 10, wherein different types of surfaces 40, 42, 44 have been applied according to the initial faces of object 10. Thus, a set of elementary surfaces generated at step S16 represents a limit surface of the subdivision surface of object 10), and the extraordinary region comprising an extraordinary point Paragraph [0066], a third type of surface is applied to that face comprising the irregular or extraordinary vertex 22);
discarding, by the computer aided design program, discontinuous surface patches from the multiple surface patches (Paragraph [0022], said process comprises a step of providing a set of parametric elementary surfaces, each elementary surface having edges, with vertices joining adjacent edges, each elementary surface having an internal continuity Cj at least equal to the required continuity Gi.  It is thereby meant that j is larger or equal to i, that is, said internal continuity at least encompasses the required geometrical continuity.  In contrast, the geometrical continuity between at least two elementary surfaces, across a common edge, is likely to be less than the required continuity Gi. Further, for each singular vertex, e.g. extraordinary vertex, the process comprise steps of: defining a system of equations linking parameters (including position coordinates of the usually called "control points") of the parametric elementary surfaces across edges joined to the vertex and enforcing the required geometrical continuity across said joined edges; and solving the system of equations to obtain the parameters.  Said singular vertex joins at least one edge across which the continuity between adjacent elementary surfaces is less than the required continuity Gi. Thus, the discontinuous surface patches is determined when “the geometrical continuity between at least two elementary surfaces, across a common edge, is likely to be less than the required continuity Gi”. FIG. 2; paragraph [0074], for each extraordinary vertex (S28, each extraordinary vertex being here considered as "singular" vertex), a specific scheme is implemented to recover the required continuity G2 (S30-44); paragraph [0075], said scheme makes a distinction between open vertices, closed vertices and closed vertices connected to sharp edges (S31, S38-40 and S38-39, respectively); paragraph [0088], notice that closed vertices joining a sharp edge are detected by the above scheme (S38-39) and subsequently treated in the same way as open vertices (owing to topological similarities between both cases), so as to recover the required continuity.  Thus, both close and open (yet joining a sharp edge) extraordinary vertices are considered as "singular" vertices and treated similarly as regards the present scheme; paragraph [0076], when a closed vertex is detected, it is defined a system of equations linking parameters (e.g. position coordinates of the "control points") of the elementary surfaces across edges joined to said vertex and enforcing the required continuity across the edges connecting said closed vertex.  Coefficients of the equations are then computed and the equations solved, as will be detailed later (S38-40); paragraph [0023], thus, the algorithm is local in spirit, a system of equations is defined and solved for each extraordinary vertex.  It further considers both open and closed vertices; open vertices are not discarded. Thus, when a closed vertex is detected and a system of equations linking parameters (e.g. position coordinates of the "control points") of the elementary surfaces across edges joined to said vertex (S38-40), closed vertices are discarded), the discontinuous surface patches comprising surface patches that include at least one star point (Paragraph [0072], steps S20-24 determine faces have an extraordinary vertex).

However, Nigro does not specifically discloses using the subdivision surface method comprises subdividing the control mesh at least twice in at least one extraordinary region of 10the control mesh;
15producing, by the computer aided design program, replacement surface patches for the discontinuous surface patches using adjacent surface patches from the multiple surface patches, wherein the replacement surface patches are curvature continuous with each other and with the adjacent surface patches; 
combining, by the computer aided design program, each of the replacement surface 20patches with at least one non-discarded surface patch of the multiple surface patches that is generated from a same polygon of the control mesh as the replacement surface patch; and 
processing, by the computer aided design program, the combined surface patches for output by a physical device.
In the similar field of endeavor, Rosel discloses (Abstract, the invention is directed to a computer program product, a computer system, computer apparatus and a computer-implemented method for creating a parametric surface.  The invention provides a base mesh having a plurality of outer or inner vertices with valence greater than two.  The vertices define faces and at least one of the vertices is an extraordinary vertex.  The invention converts faces of the base mesh into parametric elementary surfaces and trims at least one of said parametric elementary surfaces located in the vicinity of the extraordinary vertex.  Trimming is performed according to: (i) at least two parametric elementary surfaces adjacent to a subject parametric elementary surface; and (ii) the base mesh …) 15producing, by the computer aided design program (Paragraph [0004], these so-called computer-aided design (CAD) systems allow a user to construct and manipulate complex three-dimensional (3D) models of parts or assembly of parts), replacement surface patches for the discontinuous surface patches (Paragraph [0090], in the example of FIG. 3, references 31 denote examples of patches connectivity of G2 continuity level.  In particular, the connection of the four patches joined to vertex 24 of valence 4 can match G2 continuity at the connection edges using known algorithms … Accordingly, where there are two or four patches to connect around one point, G2 continuity can be reached; paragraph [0091] shows G2 continuity level cannot be reached near vertex 25 (extraordinary vertex, inner, valence three, see also FIG. 4); paragraph [0093], FIG. 5 shows a detail of another parametric surface 16 formed according to mesh 15, which comprises a set of surface patches 52-56 near an extraordinary inner vertex 51 of the mesh 15; paragraph [0095], FIG. 6 shows the face of the base mesh 15 having the 2 sharp edges 66, 68 (joining at extraordinary inner vertex 61 of valence three) produces a patch 62 with collinear tangents 64, 65 at the corner 69, In other words, the corner is degenerated; paragraph [0096], as another example (FIG. 7), in the case of two sharp edges 76, 78 joining a inner valence five vertex 75, the same connection defects appears as in the normal situation (where no sharp edge exists).  As a result, curvature discontinuities 79 occur at the connection of three patches 71-73; paragraph [0097], in addition to converting faces of the base mesh into patches (e.g. parametric elementary surfaces), it is proceeded to a trimming of at least one of the patches in the vicinity of the critical extraordinary vertex) using adjacent surface patches from the multiple surface patches (Paragraph [0097], in particular, and as will be exemplified later, said trimming operation rely on two or more adjacent (preferably regular) patches and on the base mesh.  Therefore, how the trimming must be performed is locally determined, such that the trimming process remains linear.  Furthermore, the base mesh determines the trimming step, yielding a systematic and reproducible trimming of the patch, which could by no means be manually achieved), wherein the replacement surface patches are curvature continuous with each other and with the adjacent surface patches (Paragraph [0096], as another example (FIG. 7), in the case of two sharp edges 76, 78 joining a inner valence five vertex 75, the same connection defects appears as in the normal situation (where no sharp edge exists).  As a result, curvature discontinuities 79 occur at the connection of three patches 71-73; paragraph [0097], the construction of trimmed patches may use known algorithms (for instance loft or sweep algorithms) and trimming curves); 
combining, by the computer aided design program, each of the replacement surface 20patches with at least one non-discarded surface patch of the multiple surface patches that is generated (Paragraph [0097], next, at least one complementary patch can be constructed, adjacent to the trimmed patch, using the above trimmed patches and surrounding regular patches; paragraph [0101], FIGS. 10-11 exemplify the creation of a trimmed patch 102 near an extraordinary inner vertex of valence three (not shown); paragraph [0102], one of the initial three patches 105-107 generated around the critical inner vertex of valence three (that is, vertex 101) is chosen to be trimmed.  This choice can be made via interaction with a user or automatically based on area criteria.  For example: the face of the base-mesh having the biggest area (e.g. the face corresponding to patch 105) will be chosen to produce a trimmed patch; paragraph [0103], an untrimmed surface 111 is built from boundaries 103a, 103b, 104a, 104b of surrounding regular patches 103, 104) from a same polygon of the control mesh as the replacement surface patch (Paragraph [0014], in numerous applications (such as computer graphics), subdivision surfaces such as Catmull-Clark, are used to approximate a surface derived from a base mesh.  In particular, Catmull-Clark subdivision surfaces are now a standard for smooth free-form surface modeling.  Subdivision surfaces are used to create smooth surfaces out of arbitrary meshes, that is, with arbitrary topology.  They are defined as the limit of an infinite refinement process.  A key concept is refinement: by repeatedly refining an initial polygonal mesh, a sequence of meshes is generated that converges to a resulting subdivision surface); and 
processing, by the computer aided design program, the combined surface patches for output by a physical device (Paragraph [0106], in reference to FIG. 11, the resulting trimmed patch is patch 102. Two other patches 123, 124 are then constructed using such operators as sweep or loft and taking as input boundaries of the surrounding patches.  Note that only one patch could be contemplated in a variant, which would correspond to the area of both patch 123 and 124 in FIG. 11.  The use of such swept or lofted surfaces can produce G2 curvature continuities or even more at the patch connections 125).
Nigro and Rosel are analogous art because both pertain to utilize the method for creating a parametric surface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Rosel, and applying the construction of trimmed patches taught by Rosel to reproduce the trimmed patches by using the adjacent patches and combine the trimmed patches with adjacent regular patches to construct the resulting parametric elementary surfaces in order to reach the curvature continuity of the base mesh. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nigro according to the relied-upon teachings of Rosel to obtain the invention as specified in claim.
However, the combination of Nigro in view of Rosel does not specifically discloses using the subdivision surface method comprises subdividing the control mesh at least twice in at least one extraordinary region of 10the control mesh.
In the similar field of endeavor, Yong discloses using the subdivision surface method comprises subdividing the control mesh at least twice in at least one extraordinary region of 10the control mesh (Page 2, section 2.1, given a control mesh, a Catmull-Clark subdivision surface (CCSS) is generated by Iteratively refining the control mesh [3]. The iteratively refined control meshes converge to a limit surface. The limit surface is called a subdivision surface because the mesh refining process is a generalization of the uniform bicubic B-spline surface subdivision technique. Therefore, CCSSs include uniform B-spiine surfaces and piecewise Bezier surfaces as special cases. It is known now that CCSSs include non-uniform B-spline surfaces and NURBS surfaces as special cases as well [20]. The Catmull-Clark mesh refining process will also be called the Catmull-Clark subdivision, or simply the subdivision step subsequently. The valence of a mesh vertex is the number of mesh edges adjacent to the vertex. A mesh vertex is called an extra-ordinary vertex if its valence is different from four. Mesh faces of a CCSS generated after one iteration of the subdivision step are always quadrilaterals. The number of extra-ordinary vertices remains the same after one iteration of the subdivision step as well. Therefore, after at most two iterations of the subdivision step, each face has at most one extra-ordinary vertex. We shall assume that all the mesh faces considered subsequently are quadrilaterals and each of them has at most one extra-ordinary vertex. A mesh face with an extra-ordinary vertex will be called an extra-ordinary face).
Nigro and Yong are analogous art because both pertain to utilize the method for performing the Catmull & Clark rules to a surface subdivision. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Yong, and applying the generation of Catmull-Clark Subdivision Surfaces taught by Yong to process the iteration of the subdivision step at least twice on the control mesh in order to assume that all the mesh faces considered subsequently are quadrilaterals and each of them has at most one extra-ordinary vertex. Therefore, it would have been obvious to a person of ordinary skill in the art 

	Regarding claim 2, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 1), and Nigro further disclose wherein the subdivision surface method comprises an 25adaptive subdivision surface program (Paragraph [0032], a typical example of a face with at least one irregular vertex is a face comprising an extraordinary vertex joined by non-sharp edges.  Faces with extraordinary vertices are thus explicitly contemplated by the algorithm and applied an adapted type of parametric surface).
	However, Nigro does not specifically disclose obtaining the multiple patches comprises calling the adaptive subdivision surface program with an upper limit of two subdivisions.    
In the similar field of endeavor, Yong discloses obtaining the multiple patches comprises calling the adaptive subdivision surface program with an upper limit of two subdivisions (Page 2, section 1 Introduction, our work is inspired by [4] and [13] which use similar techniques: unbalanced subdivision and “Y”-element, to avoid crack, respectively. The idea of label-driven subdivision [4] is followed here, that is, labels are assigned to vertices of control mesh and used to control the subdivision process. Illegal faces are removed from the initial mesh using a greedy algorithm. Two subdivision techniques are used in the adaptive subdivision process. The standard Catmull-Clark subdivision (B_sub) is used to reach the desired subdivision depth and an unbalanced subdivision (U_sub) is used to provide smooth, crack-free transition between regions with different subdivision depths; Page 6, section 5 Limit Surface of Adaptively Refined Meshes, according to the rules of adaptive subdivision process, a vertex marked with “UPDATE” is either a vertex in a balanced Gaimull-Glark subdivision structure or a vertex in an unbalanced Gaimull-Glark subdivision structure. Therefore, we only need to consider faces where a B_sub or a U_sub is to be performed. Thus, Yong discloses “obtaining the multiple patches comprises calling the adaptive subdivision surface program with an upper limit of two subdivisions”).    
Nigro and Yong are analogous art because both pertain to utilize the method for performing the Catmull & Clark rules to a surface subdivision. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Yong, and applying the rules of adaptive subdivision process taught by Yong to perform the adaptive subdivision surface program with upper limit two surface for providing the set of parametric elementary surfaces. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nigro according to the relied-upon teachings of Yong to obtain the invention as specified in claim.

	Regarding claim 6, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 2), and Nigro further disclose wherein the physical device comprises a display device (Paragraph [0053], for example, the process of the invention may be implemented in a PLM system equipped with a database, in a computer network.  The GUI is in this case run on a terminal having a display and memory and being further connected to the computer network, which may benefit from a product data management (PDM) system).
However, Nigro does not specifically discloses processing the combined surface patches for output comprises rendering at least a portion of the combined surface patches to the display device.
In the similar field of endeavor, Rosel discloses (FIGS. 13 and 14; paragraph [0126], a diagram of the internal structure of a computer (e.g., client processor 50 or server computers 60) … output devices (e.g., keyboard, mouse, displays, printers, speakers, etc.) to the computer 50, 60) processing the combined surface patches for output comprises rendering at least a portion of the combined surface patches to the display device (Paragraph [0055], the method according to the invention further comprises a step of providing a graphical user interface adapted for displaying said base mesh and parametric elementary surfaces).
Nigro and Rosel are analogous art because both pertain to utilize the method for creating a parametric surface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Rosel, and applying the construction of trimmed patches taught by Rosel to have a step to display the base mesh and the parametric elementary surfaces on the display. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

	Regarding claim 10, Nigro discloses a system (Paragraph [0053], for example, the process of the invention may be implemented in a PLM system equipped with a database, in a computer network) comprising: 
	a computer aided design program (Paragraph [0050], the invention is directed to a process likely to be implemented by a CAD software.  User can control the process through a graphical user interface (or GUI) that may be a typical CAD interface, having usual menu bars as well as bottom and side toolbars) to cause the one or more data processing apparatus to: 
obtain a control mesh of a subdivision surface (Paragraph [0055], in reference to FIG. 1, the process comprises a first step S10 of providing a base mesh, modeling a given object with arbitrary topology (see for example object 10 represented in FIG. 3).  As usual, said mesh comprises a plurality of vertices connected by edges, said edges defining faces of the object); 
obtain multiple surface patches from the control mesh using a subdivision surface method (Paragraph [0024], in an embodiment, the step of providing the set of parametric elementary surfaces may comprise: providing a base mesh having a plurality of vertices connected by edges defining faces; and converting each face of the base mesh into an elementary parametric surface; paragraph [0056], said mesh is subjected to a surface subdivision at step S12, e.g. according to the Catmull & Clark rules.  As mentioned earlier, said subdivision enables smooth surfaces to be recovered out of the initial mesh.  The number of subdivision may be user-defined, so as to generate a new mesh with more polygonal elements and hence smoother; paragraph [0061], said parameterization step S16 comprises a conversion step, in which the subdivision surface is converted into a set of elementary surfaces.  As a consequence of this conversion process, each initial face of the base mesh is converted into an elementary surface), wherein the multiple surface patches represent a limit surface of the 10subdivision surface (Paragraph [0062], the result of said conversion step is for example illustrated in FIG. 3, showing a parametric surface of a model object 10, wherein different types of surfaces 40, 42, 44 have been applied according to the initial faces of object 10. Thus, a set of elementary surfaces generated at step S16 represents a limit surface of the subdivision surface of object 10), and the extraordinary region comprising an extraordinary point or an N-gon in the control mesh (Paragraph [0066], a third type of surface is applied to that face comprising the irregular or extraordinary vertex 22); 
discard discontinuous surface patches from the multiple surface patches (Paragraph [0022], said process comprises a step of providing a set of parametric elementary surfaces, each elementary surface having edges, with vertices joining adjacent edges, each elementary surface having an internal continuity Cj at least equal to the required continuity Gi.  It is thereby meant that j is larger or equal to i, that is, said internal continuity at least encompasses the required geometrical continuity.  In contrast, the geometrical continuity between at least two elementary surfaces, across a common edge, is likely to be less than the required continuity Gi. Further, for each singular vertex, e.g. extraordinary vertex, the process comprise steps of: defining a system of equations linking parameters (including position coordinates of the usually called "control points") of the parametric elementary surfaces across edges joined to the vertex and enforcing the required geometrical continuity across said joined edges; and solving the system of equations to obtain the parameters.  Said singular vertex joins at least one edge across which the continuity between adjacent elementary surfaces is less than the required continuity Gi. Thus, the discontinuous surface patches is determined when “the geometrical continuity between at least two elementary surfaces, across a common edge, is likely to be less than the required continuity Gi”. FIG. 2; paragraph [0074], for each extraordinary vertex (S28, each extraordinary vertex being here considered as "singular" vertex), a specific scheme is implemented to recover the required continuity G2 (S30-44); paragraph [0075], said scheme makes a distinction between open vertices, closed vertices and closed vertices connected to sharp edges (S31, S38-40 and S38-39, respectively); paragraph [0088], notice that closed vertices joining a sharp edge are detected by the above scheme (S38-39) and subsequently treated in the same way as open vertices (owing to topological similarities between both cases), so as to recover the required continuity.  Thus, both close and open (yet joining a sharp edge) extraordinary vertices are considered as "singular" vertices and treated similarly as regards the present scheme; paragraph [0076], when a closed vertex is detected, it is defined a system of equations linking parameters (e.g. position coordinates of the "control points") of the elementary surfaces across edges joined to said vertex and enforcing the required continuity across the edges connecting said closed vertex.  Coefficients of the equations are then computed and the equations solved, as will be detailed later (S38-40); paragraph [0023], thus, the algorithm is local in spirit, a system of equations is defined and solved for each extraordinary vertex.  It further considers both open and closed vertices; open vertices are not discarded. Thus, when a closed vertex is detected and a system of equations linking parameters (e.g. position coordinates of the "control points") of the elementary surfaces across edges joined to said vertex (S38-40), closed vertices are discarded), the discontinuous surface patches comprising surface patches that include at least one star point (Paragraph [0072], steps S20-24 determine faces have an extraordinary vertex).
 In additional, Nigro discloses equations enforce the required geometrical continuity across the joined edges in paragraphs [0079]-[0091].
However, Nigro does not specifically discloses a non-transitory storage medium having instructions of a computer aided design program stored thereon; and 
one or more data processing apparatus able to run the instructions of the computer 5aided design program to perform operations specified by the instructions of the computer aided design program to cause the one or more data processing apparatus to: 
using the subdivision surface method comprises subdividing the control mesh at least twice in at least one extraordinary region of the control mesh;
15produce replacement surface patches for the discontinuous surface patches using adjacent surface patches from the multiple surface patches, wherein the 
combine each of the replacement surface patches with at least one non- 20discarded surface patch of the multiple surface patches that is generated from a same polygon of the control mesh as the replacement surface patch; and 
process the combined surface patches for output by a physical device.
In the similar field of endeavor, Rosel discloses (Abstract, the invention is directed to a computer program product, a computer system, computer apparatus and a computer-implemented method for creating a parametric surface.  The invention provides a base mesh having a plurality of outer or inner vertices with valence greater than two.  The vertices define faces and at least one of the vertices is an extraordinary vertex.  The invention converts faces of the base mesh into parametric elementary surfaces and trims at least one of said parametric elementary surfaces located in the vicinity of the extraordinary vertex.  Trimming is performed according to: (i) at least two parametric elementary surfaces adjacent to a subject parametric elementary surface; and (ii) the base mesh …) a non-transitory storage medium having instructions of a computer aided design program stored thereon (Paragraph [0126], FIG. 14 is a diagram of the internal structure of a computer (e.g., client processor 50 or server computers 60) in the computer system of FIG. 13; paragraph [0127], the processor routines 920 and data 940 are a computer program product (generally referenced 920), including a computer readable medium (e.g., a removable storage medium such as one or more DVD-ROM's, CD-ROM's, diskettes, tapes, etc.) that provides at least a portion of the software instructions for the invention system; paragraph [0097], a full integration of the subdivision scheme in the CAD system is made possible); and 
one or more data processing apparatus able to run the instructions of the computer 5aided design program to perform operations specified by the instructions of the computer aided design program (Paragraph [0126], disk storage 950 provides non-volatile storage for computer software instructions 920 and data 940 used to implement an embodiment of the present invention.  Central processor unit 840 is also attached to system bus 790 and provides for the execution of computer instructions) to cause the one or more data processing apparatus to: 
15produce replacement surface patches for the discontinuous surface patches (Paragraph [0090], in the example of FIG. 3, references 31 denote examples of patches connectivity of G2 continuity level.  In particular, the connection of the four patches joined to vertex 24 of valence 4 can match G2 continuity at the connection edges using known algorithms … Accordingly, where there are two or four patches to connect around one point, G2 continuity can be reached; paragraph [0091] shows G2 continuity level cannot be reached near vertex 25 (extraordinary vertex, inner, valence three, see also FIG. 4); paragraph [0093], FIG. 5 shows a detail of another parametric surface 16 formed according to mesh 15, which comprises a set of surface patches 52-56 near an extraordinary inner vertex 51 of the mesh 15; paragraph [0095], FIG. 6 shows the face of the base mesh 15 having the 2 sharp edges 66, 68 (joining at extraordinary inner vertex 61 of valence three) produces a patch 62 with collinear tangents 64, 65 at the corner 69, In other words, the corner is degenerated; paragraph [0096], as another example (FIG. 7), in the case of two sharp edges 76, 78 joining a inner valence five vertex 75, the same connection defects appears as in the normal situation (where no sharp edge exists).  As a result, curvature discontinuities 79 occur at the connection of three patches 71-73; paragraph [0097], in addition to converting faces of the base mesh into patches (e.g. parametric elementary surfaces), it is proceeded to a trimming of at least one of the patches in the vicinity of the critical extraordinary vertex) using adjacent surface patches from the multiple surface patches (Paragraph [0097], in particular, and as will be exemplified later, said trimming operation rely on two or more adjacent (preferably regular) patches and on the base mesh.  Therefore, how the trimming must be performed is locally determined, such that the trimming process remains linear.  Furthermore, the base mesh determines the trimming step, yielding a systematic and reproducible trimming of the patch, which could by no means be manually achieved), wherein the replacement surface patches are curvature continuous with each other and with the adjacent surface patches (Paragraph [0096], as another example (FIG. 7), in the case of two sharp edges 76, 78 joining a inner valence five vertex 75, the same connection defects appears as in the normal situation (where no sharp edge exists).  As a result, curvature discontinuities 79 occur at the connection of three patches 71-73; paragraph [0097], the construction of trimmed patches may use known algorithms (for instance loft or sweep algorithms) and trimming curves); 
combine each of the replacement surface patches with at least one non- 20discarded surface patch of the multiple surface patches that is generated (Paragraph [0097], next, at least one complementary patch can be constructed, adjacent to the trimmed patch, using the above trimmed patches and surrounding regular patches; paragraph [0101], FIGS. 10-11 exemplify the creation of a trimmed patch 102 near an extraordinary inner vertex of valence three (not shown); paragraph [0102], one of the initial three patches 105-107 generated around the critical inner vertex of valence three (that is, vertex 101) is chosen to be trimmed.  This choice can be made via interaction with a user or automatically based on area criteria.  For example: the face of the base-mesh having the biggest area (e.g. the face corresponding to patch 105) will be chosen to produce a trimmed patch; paragraph [0103], an untrimmed surface 111 is built from boundaries 103a, 103b, 104a, 104b of surrounding regular patches 103, 104) from a same polygon of the control mesh as the replacement surface patch (Paragraph [0014], in numerous applications (such as computer graphics), subdivision surfaces such as Catmull-Clark, are used to approximate a surface derived from a base mesh.  In particular, Catmull-Clark subdivision surfaces are now a standard for smooth free-form surface modeling.  Subdivision surfaces are used to create smooth surfaces out of arbitrary meshes, that is, with arbitrary topology.  They are defined as the limit of an infinite refinement process.  A key concept is refinement: by repeatedly refining an initial polygonal mesh, a sequence of meshes is generated that converges to a resulting subdivision surface); and 
process the combined surface patches for output by a physical device (Paragraph [0106], in reference to FIG. 11, the resulting trimmed patch is patch 102. Two other patches 123, 124 are then constructed using such operators as sweep or loft and taking as input boundaries of the surrounding patches.  Note that only one patch could be contemplated in a variant, which would correspond to the area of both patch 123 and 124 in FIG. 11.  The use of such swept or lofted surfaces can produce G2 curvature continuities or even more at the patch connections 125).
Nigro and Rosel are analogous art because both pertain to utilize the method for creating a parametric surface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Rosel, and applying the construction of trimmed patches taught by Rosel to reproduce the trimmed patches by using the adjacent patches and combine the trimmed patches with adjacent regular patches to construct the resulting parametric elementary surfaces in order to reach the curvature continuity of the base mesh. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nigro according to the relied-upon teachings of Rosel to obtain the invention as specified in claim.
However, the combination of Nigro in view of Rosel does not specifically discloses using the subdivision surface method comprises subdividing the control mesh at least twice in at least one extraordinary region of the control mesh.
In the similar field of endeavor, Yong discloses using the subdivision surface method comprises subdividing the control mesh at least twice in at least one extraordinary region of the control mesh (Page 2, section 2.1, given a control mesh, a Catmull-Clark subdivision surface (CCSS) is generated by Iteratively refining the control mesh [3]. The iteratively refined control meshes converge to a limit surface. The limit surface is called a subdivision surface because the mesh refining process is a generalization of the uniform bicubic B-spline surface subdivision technique. Therefore, CCSSs include uniform B-spiine surfaces and piecewise Bezier surfaces as special cases. It is known now that CCSSs include non-uniform B-spline surfaces and NURBS surfaces as special cases as well [20]. The Catmull-Clark mesh refining process will also be called the Catmull-Clark subdivision, or simply the subdivision step subsequently. The valence of a mesh vertex is the number of mesh edges adjacent to the vertex. A mesh vertex is called an extra-ordinary vertex if its valence is different from four. Mesh faces of a CCSS generated after one iteration of the subdivision step are always quadrilaterals. The number of extra-ordinary vertices remains the same after one iteration of the subdivision step as well. Therefore, after at most two iterations of the subdivision step, each face has at most one extra-ordinary vertex. We shall assume that all the mesh faces considered subsequently are quadrilaterals and each of them has at most one extra-ordinary vertex. A mesh face with an extra-ordinary vertex will be called an extra-ordinary face).
Nigro and Yong are analogous art because both pertain to utilize the method for performing the Catmull & Clark rules to a surface subdivision. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Yong, and applying the generation of Catmull-Clark Subdivision Surfaces taught by Yong to process the iteration of the subdivision step at 

	Regarding claim 11, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 10), and Nigro further disclose wherein the subdivision surface method comprises an adaptive subdivision surface program (Paragraph [0032], a typical example of a face with at least one irregular vertex is a face comprising an extraordinary vertex joined by non-sharp edges.  Faces with extraordinary vertices are thus explicitly contemplated by the algorithm and applied an adapted type of parametric surface).
	However, Nigro does not specifically disclose the instructions of the computer aided design 25program to cause the one or more data processing apparatus to obtain the multiple patches comprise instruction to cause the one or more data processing apparatus to call the adaptive subdivision surface program with an upper limit of two subdivisions.   
In the similar field of endeavor, Yong discloses the instructions of the computer aided design 25program to cause the one or more data processing apparatus to obtain the multiple patches comprise instruction to cause the one or more data processing apparatus (Page 2, section 1 Introduction, the technique presented in this paper belongs to the third direction. A label-driven adaptive subdivision technique is presented here. The technique will be presented for the Catmull-Clark subdivision process [3] … The adaptively refined meshes converge to the same limit surface as the meshes generated by the standard Catmull-Clark subdivision scheme, but the number of faces la the adaptively refined mesh is one order less than that in the mesh generated by the standard Catmull-Clark subdivision scheme. Therefore, the adaptive refinement scheme can reach the same precision requirement with significantly less faces in the refined mesh. This makes Catmull-Clark subdivision surfaces a practical option in animation, modeling and CAD/CAM applications) to call the adaptive subdivision surface program with an upper limit of two subdivisions (Page 2, section 1 Introduction, our work is inspired by [4] and [13] which use similar techniques: unbalanced subdivision and “Y”-element, to avoid crack, respectively. The idea of label-driven subdivision [4] is followed here, that is, labels are assigned to vertices of control mesh and used to control the subdivision process. Illegal faces are removed from the initial mesh using a greedy algorithm. Two subdivision techniques are used in the adaptive subdivision process. The standard Catmull-Clark subdivision (B_sub) is used to reach the desired subdivision depth and an unbalanced subdivision (U_sub) is used to provide smooth, crack-free transition between regions with different subdivision depths; Page 6, section 5 Limit Surface of Adaptively Refined Meshes, according to the rules of adaptive subdivision process, a vertex marked with “UPDATE” is either a vertex in a balanced Gaimull-Glark subdivision structure or a vertex in an unbalanced Gaimull-Glark subdivision structure. Therefore, we only need to consider faces where a B_sub or a U_sub is to be performed. Thus, Yong discloses “obtaining the multiple patches comprises calling the adaptive subdivision surface program with an upper limit of two subdivisions”).    
Nigro and Yong are analogous art because both pertain to utilize the method for performing the Catmull & Clark rules to a surface subdivision. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Yong, and applying the rules of adaptive subdivision process taught by Yong to perform the adaptive subdivision surface program with upper limit two surface for providing the set of parametric elementary surfaces. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nigro according to the relied-upon teachings of Yong to obtain the invention as specified in claim.

	Regarding claim 14, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 11), and Nigro further disclose wherein the physical device comprises a display device (Paragraph [0053], for example, the process of the invention may be implemented in a PLM system equipped with a database, in a computer network.  The GUI is in this case run on a terminal having a display and memory and being further connected to the computer network, which may benefit from a product data management (PDM) system).

In the similar field of endeavor, Rosel discloses (FIGS. 13 and 14; paragraph [0126], a diagram of the internal structure of a computer (e.g., client processor 50 or server computers 60) … output devices (e.g., keyboard, mouse, displays, printers, speakers, etc.) to the computer 50, 60) the instructions of the computer aided design program to cause the one or more data processing apparatus to process the combined surface patches for output comprise instruction to cause the one or more data processing apparatus to render at least a portion of the 10combined surface patches to the display device (Paragraph [0055], the method according to the invention further comprises a step of providing a graphical user interface adapted for displaying said base mesh and parametric elementary surfaces).
Nigro and Rosel are analogous art because both pertain to utilize the method for creating a parametric surface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Rosel, and applying the construction of trimmed patches taught by Rosel to have a step to display the base mesh and the parametric elementary surfaces on the display. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

	Regarding claim 16, Nigro discloses a non-transitory computer-readable medium encoding instructions operable to cause data processing apparatus to perform operations comprising: 
obtaining a control mesh of a subdivision surface (Paragraph [0055], in reference to FIG. 1, the process comprises a first step S10 of providing a base mesh, modeling a given object with arbitrary topology (see for example object 10 represented in FIG. 3).  As usual, said mesh comprises a plurality of vertices connected by edges, said edges defining faces of the object); 
obtaining multiple surface patches from the control mesh using a subdivision surface 5method (Paragraph [0024], in an embodiment, the step of providing the set of parametric elementary surfaces may comprise: providing a base mesh having a plurality of vertices connected by edges defining faces; and converting each face of the base mesh into an elementary parametric surface; paragraph [0056], said mesh is subjected to a surface subdivision at step S12, e.g. according to the Catmull & Clark rules.  As mentioned earlier, said subdivision enables smooth surfaces to be recovered out of the initial mesh.  The number of subdivision may be user-defined, so as to generate a new mesh with more polygonal elements and hence smoother; paragraph [0061], said parameterization step S16 comprises a conversion step, in which the subdivision surface is converted into a set of elementary surfaces.  As a consequence of this conversion process, each initial face of the base mesh is converted into an elementary surface), wherein the multiple surface patches represent a limit surface of the subdivision surface (Paragraph [0062], the result of said conversion step is for example illustrated in FIG. 3, showing a parametric surface of a model object 10, wherein different types of surfaces 40, 42, 44 have been applied according to the initial faces of object 10. Thus, a set of elementary surfaces generated at step S16 represents a limit surface of the subdivision surface of object 10), and the extraordinary region comprising an extraordinary point or an N-gon in the control mesh (Paragraph [0066], a third type of surface is applied to that face comprising the irregular or extraordinary vertex 22); 
discarding discontinuous surface patches from the multiple surface patches (Paragraph [0022], said process comprises a step of providing a set of parametric elementary surfaces, each elementary surface having edges, with vertices joining adjacent edges, each elementary surface having an internal continuity Cj at least equal to the required continuity Gi.  It is thereby meant that j is larger or equal to i, that is, said internal continuity at least encompasses the required geometrical continuity.  In contrast, the geometrical continuity between at least two elementary surfaces, across a common edge, is likely to be less than the required continuity Gi. Further, for each singular vertex, e.g. extraordinary vertex, the process comprise steps of: defining a system of equations linking parameters (including position coordinates of the usually called "control points") of the parametric elementary surfaces across edges joined to the vertex and enforcing the required geometrical continuity across said joined edges; and solving the system of equations to obtain the parameters.  Said singular vertex joins at least one edge across which the continuity between adjacent elementary surfaces is less than the required continuity Gi. Thus, the discontinuous surface patches is determined when “the geometrical continuity between at least two elementary surfaces, across a common edge, is likely to be less than the required continuity Gi”. FIG. 2; paragraph [0074], for each extraordinary vertex (S28, each extraordinary vertex being here considered as "singular" vertex), a specific scheme is implemented to recover the required continuity G2 (S30-44); paragraph [0075], said scheme makes a distinction between open vertices, closed vertices and closed vertices connected to sharp edges (S31, S38-40 and S38-39, respectively); paragraph [0088], notice that closed vertices joining a sharp edge are detected by the above scheme (S38-39) and subsequently treated in the same way as open vertices (owing to topological similarities between both cases), so as to recover the required continuity.  Thus, both close and open (yet joining a sharp edge) extraordinary vertices are considered as "singular" vertices and treated similarly as regards the present scheme; paragraph [0076], when a closed vertex is detected, it is defined a system of equations linking parameters (e.g. position coordinates of the "control points") of the elementary surfaces across edges joined to said vertex and enforcing the required continuity across the edges connecting said closed vertex.  Coefficients of the equations are then computed and the equations solved, as will be detailed later (S38-40); paragraph [0023], thus, the algorithm is local in spirit, a system of equations is defined and solved for each extraordinary vertex.  It further considers both open and closed vertices; open vertices are not discarded. Thus, when a closed vertex is detected and a system of equations linking parameters (e.g. position coordinates of the "control points") of the elementary surfaces across edges joined to said vertex (S38-40), closed vertices are discarded), the 10discontinuous surface patches comprising surface patches that include at least one star point (Paragraph [0072], steps S20-24 determine faces have an extraordinary vertex).
 In additional, Nigro discloses equations enforce the required geometrical continuity across the joined edges in paragraphs [0079]-[0091].
However, Nigro does not specifically discloses a non-transitory computer-readable medium encoding instructions operable to cause data processing apparatus to perform operations;
using the subdivision surface method comprises subdividing the control mesh at least twice in at least one extraordinary region of the control mesh;
producing replacement surface patches for the discontinuous surface patches using adjacent surface patches from the multiple surface patches, wherein the replacement surface patches are curvature continuous with each other and with the adjacent surface patches; 
combining each of the replacement surface patches with at least one non-discarded 15surface patch of the multiple surface patches that is generated from a same polygon of the control mesh as the replacement surface patch; and 
processing the combined surface patches for output by a physical device.
In the similar field of endeavor, Rosel discloses (Abstract, the invention is directed to a computer program product, a computer system, computer apparatus and a computer-implemented method for creating a parametric surface.  The invention provides a base mesh having a plurality of outer or inner vertices with valence greater than two.  The vertices define faces and at least one of the vertices is an extraordinary vertex.  The invention converts faces of the base mesh into parametric elementary surfaces and trims at least one of said parametric elementary surfaces located in the vicinity of the extraordinary vertex.  Trimming is performed according to: (i) at least two parametric elementary surfaces adjacent to a subject parametric elementary surface; and (ii) the base mesh …) a non-transitory computer-readable medium encoding instructions operable to cause data processing apparatus to perform operations (Paragraph [0126], FIG. 14 is a diagram of the internal structure of a computer (e.g., client processor 50 or server computers 60) in the computer system of FIG. 13; paragraph [0127], the processor routines 920 and data 940 are a computer program product (generally referenced 920), including a computer readable medium (e.g., a removable storage medium such as one or more DVD-ROM's, CD-ROM's, diskettes, tapes, etc.) that provides at least a portion of the software instructions for the invention system; disk storage 950 provides non-volatile storage for computer software instructions 920 and data 940 used to implement an embodiment of the present invention.  Central processor unit 840 is also attached to system bus 790 and provides for the execution of computer instructions);
producing replacement surface patches for the discontinuous surface patches (Paragraph [0090], in the example of FIG. 3, references 31 denote examples of patches connectivity of G2 continuity level.  In particular, the connection of the four patches joined to vertex 24 of valence 4 can match G2 continuity at the connection edges using known algorithms … Accordingly, where there are two or four patches to connect around one point, G2 continuity can be reached; paragraph [0091] shows G2 continuity level cannot be reached near vertex 25 (extraordinary vertex, inner, valence three, see also FIG. 4); paragraph [0093], FIG. 5 shows a detail of another parametric surface 16 formed according to mesh 15, which comprises a set of surface patches 52-56 near an extraordinary inner vertex 51 of the mesh 15; paragraph [0095], FIG. 6 shows the face of the base mesh 15 having the 2 sharp edges 66, 68 (joining at extraordinary inner vertex 61 of valence three) produces a patch 62 with collinear tangents 64, 65 at the corner 69, In other words, the corner is degenerated; paragraph [0096], as another example (FIG. 7), in the case of two sharp edges 76, 78 joining a inner valence five vertex 75, the same connection defects appears as in the normal situation (where no sharp edge exists).  As a result, curvature discontinuities 79 occur at the connection of three patches 71-73; paragraph [0097], in addition to converting faces of the base mesh into patches (e.g. parametric elementary surfaces), it is proceeded to a trimming of at least one of the patches in the vicinity of the critical extraordinary vertex) using adjacent surface patches from the multiple surface patches (Paragraph [0097], in particular, and as will be exemplified later, said trimming operation rely on two or more adjacent (preferably regular) patches and on the base mesh.  Therefore, how the trimming must be performed is locally determined, such that the trimming process remains linear.  Furthermore, the base mesh determines the trimming step, yielding a systematic and reproducible trimming of the patch, which could by no means be manually achieved), wherein the replacement surface patches are curvature continuous with each other and with the adjacent surface patches (Paragraph [0096], as another example (FIG. 7), in the case of two sharp edges 76, 78 joining a inner valence five vertex 75, the same connection defects appears as in the normal situation (where no sharp edge exists).  As a result, curvature discontinuities 79 occur at the connection of three patches 71-73; paragraph [0097], the construction of trimmed patches may use known algorithms (for instance loft or sweep algorithms) and trimming curves); 
combining each of the replacement surface patches with at least one non-discarded 15surface patch of the multiple surface patches that is generated (Paragraph [0097], next, at least one complementary patch can be constructed, adjacent to the trimmed patch, using the above trimmed patches and surrounding regular patches; paragraph [0101], FIGS. 10-11 exemplify the creation of a trimmed patch 102 near an extraordinary inner vertex of valence three (not shown); paragraph [0102], one of the initial three patches 105-107 generated around the critical inner vertex of valence three (that is, vertex 101) is chosen to be trimmed.  This choice can be made via interaction with a user or automatically based on area criteria.  For example: the face of the base-mesh having the biggest area (e.g. the face corresponding to patch 105) will be chosen to produce a trimmed patch; paragraph [0103], an untrimmed surface 111 is built from boundaries 103a, 103b, 104a, 104b of surrounding regular patches 103, 104) from a same polygon of the control mesh as the replacement surface patch (Paragraph [0014], in numerous applications (such as computer graphics), subdivision surfaces such as Catmull-Clark, are used to approximate a surface derived from a base mesh.  In particular, Catmull-Clark subdivision surfaces are now a standard for smooth free-form surface modeling.  Subdivision surfaces are used to create smooth surfaces out of arbitrary meshes, that is, with arbitrary topology.  They are defined as the limit of an infinite refinement process.  A key concept is refinement: by repeatedly refining an initial polygonal mesh, a sequence of meshes is generated that converges to a resulting subdivision surface); and 
processing the combined surface patches for output by a physical device (Paragraph [0106], in reference to FIG. 11, the resulting trimmed patch is patch 102. Two other patches 123, 124 are then constructed using such operators as sweep or loft and taking as input boundaries of the surrounding patches.  Note that only one patch could be contemplated in a variant, which would correspond to the area of both patch 123 and 124 in FIG. 11.  The use of such swept or lofted surfaces can produce G2 curvature continuities or even more at the patch connections 125).
Nigro and Rosel are analogous art because both pertain to utilize the method for creating a parametric surface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Rosel, and applying the construction of trimmed patches taught by Rosel to reproduce the trimmed patches by using the adjacent patches and combine the trimmed patches with adjacent regular patches to construct the resulting parametric elementary surfaces in order to reach the curvature continuity of the base mesh. Therefore, it would have been obvious to a 
However, the combination of Nigro in view of Rosel does not specifically discloses using the subdivision surface method comprises subdividing the control mesh at least twice in at least one extraordinary region of the control mesh.
In the similar field of endeavor, Yong discloses using the subdivision surface method comprises subdividing the control mesh at least twice in at least one extraordinary region of the control mesh (Page 2, section 2.1, given a control mesh, a Catmull-Clark subdivision surface (CCSS) is generated by Iteratively refining the control mesh [3]. The iteratively refined control meshes converge to a limit surface. The limit surface is called a subdivision surface because the mesh refining process is a generalization of the uniform bicubic B-spline surface subdivision technique. Therefore, CCSSs include uniform B-spiine surfaces and piecewise Bezier surfaces as special cases. It is known now that CCSSs include non-uniform B-spline surfaces and NURBS surfaces as special cases as well [20]. The Catmull-Clark mesh refining process will also be called the Catmull-Clark subdivision, or simply the subdivision step subsequently. The valence of a mesh vertex is the number of mesh edges adjacent to the vertex. A mesh vertex is called an extra-ordinary vertex if its valence is different from four. Mesh faces of a CCSS generated after one iteration of the subdivision step are always quadrilaterals. The number of extra-ordinary vertices remains the same after one iteration of the subdivision step as well. Therefore, after at most two iterations of the subdivision step, each face has at most one extra-ordinary vertex. We shall assume that all the mesh faces considered subsequently are quadrilaterals and each of them has at most one extra-ordinary vertex. A mesh face with an extra-ordinary vertex will be called an extra-ordinary face).
Nigro and Yong are analogous art because both pertain to utilize the method for performing the Catmull & Clark rules to a surface subdivision. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Yong, and applying the generation of Catmull-Clark Subdivision Surfaces taught by Yong to process the iteration of the subdivision step at least twice on the control mesh in order to assume that all the mesh faces considered subsequently are quadrilaterals and each of them has at most one extra-ordinary vertex. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nigro according to the relied-upon teachings of Yong to obtain the invention as specified in claim.

	Regarding claim 17, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 16), and Nigro further disclose wherein the subdivision surface method comprises an adaptive subdivision surface program (Paragraph [0032], a typical example of a face with at least one irregular vertex is a face comprising an extraordinary vertex joined by non-sharp edges.  Faces with extraordinary vertices are thus explicitly contemplated by the algorithm and applied an adapted type of parametric surface).

	In the similar field of endeavor, Yong discloses obtaining the 20multiple patches comprises calling the adaptive subdivision surface program with an upper limit of two subdivisions (Page 2, section 1 Introduction, our work is inspired by [4] and [13] which use similar techniques: unbalanced subdivision and “Y”-element, to avoid crack, respectively. The idea of label-driven subdivision [4] is followed here, that is, labels are assigned to vertices of control mesh and used to control the subdivision process. Illegal faces are removed from the initial mesh using a greedy algorithm. Two subdivision techniques are used in the adaptive subdivision process. The standard Catmull-Clark subdivision (B_sub) is used to reach the desired subdivision depth and an unbalanced subdivision (U_sub) is used to provide smooth, crack-free transition between regions with different subdivision depths; Page 6, section 5 Limit Surface of Adaptively Refined Meshes, according to the rules of adaptive subdivision process, a vertex marked with “UPDATE” is either a vertex in a balanced Gaimull-Glark subdivision structure or a vertex in an unbalanced Gaimull-Glark subdivision structure. Therefore, we only need to consider faces where a B_sub or a U_sub is to be performed. Thus, Yong discloses “obtaining the multiple patches comprises calling the adaptive subdivision surface program with an upper limit of two subdivisions”).    


	Regarding claim 20, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 17), and Nigro further disclose wherein the physical device comprises a display device (Paragraph [0053], for example, the process of the invention may be implemented in a PLM system equipped with a database, in a computer network.  The GUI is in this case run on a terminal having a display and memory and being further connected to the computer network, which may benefit from a product data management (PDM) system).
However, Nigro does not specifically discloses processing the combined surface patches for output comprises rendering at least a portion of the combined surface patches to the display device.
FIGS. 13 and 14; paragraph [0126], a diagram of the internal structure of a computer (e.g., client processor 50 or server computers 60) … output devices (e.g., keyboard, mouse, displays, printers, speakers, etc.) to the computer 50, 60) processing the combined surface patches for output comprises rendering at least a portion of the combined surface patches to the display device (Paragraph [0055], the method according to the invention further comprises a step of providing a graphical user interface adapted for displaying said base mesh and parametric elementary surfaces).
Nigro and Rosel are analogous art because both pertain to utilize the method for creating a parametric surface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Rosel, and applying the construction of trimmed patches taught by Rosel to have a step to display the base mesh and the parametric elementary surfaces on the display. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nigro according to the relied-upon teachings of Rosel to obtain the invention as specified in claim.

Claims 3-4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nigro (U.S. Patent Application Publication 2007/0030268 A1) in view of Rosel (U.S. Patent Application Publication 2008/0225043 A1) in view of Yong et al (“Adaptive Subdivision of Catmull-Clark Subdivision Surfaces,” Computer-Aided Design & Application, 2005, 2(l-4):253-261, in Applicant’s IDS dated 04/01/2020) in view of NURBS with extraordinary points: high-degree, non-uniform, rational subdivision schemes”, “https://dl.acm.org/doi/10.1145/1576246.1531352”, July 2009).

	Regarding claim 3, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 2). 
However, Nigro does not specifically disclose wherein each of the replacement surface patches is a bi-septic (degree seven) NURBS surface.
In the similar field of endeavor, Cashman discloses wherein each of the replacement surface patches is a bi-septic (degree seven) NURBS surface (Page 1, section 1 Introduction, subdivision surfaces removed these constraints by allowing designers to introduce extraordinary points into an otherwise regular control mesh… In addition to bicubic patches, CAD models sometimes use the additional continuity available from biquintic, occasionally biseptic, and very rarely higher degree B-splines. Highclass surfaces also use non-uniform parametrizations for handling boundaries, selectively reducing continuity, and integrating surface features at varying scales; Page 2, section 4 Non-uniform, high-degree curves, “This univariate algorithm breaks a subdivision step into a refine stage followed by d/2 smoothing stages, where d, which is odd, is the degree. We use σ to denote the current stage. At each smoothing stage we consider each point in turn, with the two knots which are a distance σ away in the subdivided knot vector on either side. If these knots need to be inserted, then the algorithm uses stage σ to introduce them into the polar form (blossom) [Ramshaw 1989] of the relevant point; Page 3, section 5  Non-uniform, high-degree surfaces, “To generalize the curve case to surfaces with extraordinary points, we calculate the affine combinations of refine and smooth stages one face at a time. The weights used in the affine combinations are defined using the tensor product of univariate knot insertion when considered one edge at a time (as shown in Figure 3). For a NURBS control mesh, each smoothing stage calculates weights in the four faces surrounding a vertex (Figure 4)”. As shown in FIG. 1, the same control mesh (a) subdivided in three different configurations. In regular regions, the degree 7 surfaces (c) and (d) are C6).
Nigro and Cashman are analogous art because both pertain to utilize the method for performing the non-uniform rational B-splines algorithms to a surface subdivision. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Cashman, and applying the a subdivision framework taught by Cashman to subdivide the control mesh in different configurations for obtaining a plurality of parametric surfaces with high degree non-uniform rational B-splines in order to create a parametric surface having a required geometrical continuity. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nigro according to the relied-upon teachings of Cashman to obtain the invention as specified in claim.

	Regarding claim 4, the combination of Nigro in view of Rosel in view of Yong in view of Cashman discloses everything claimed as applied above (see claim 3), and Nigro further disclose wherein the multiple surface patches produced by the adaptive Paragraph [0012], in numerous applications (such as computer graphics), subdivision surfaces such as Catmull-Clark, are used to approximate a surface derived from a base mesh … in particular, Catmull-Clark subdivision surfaces can be seen as a generalization of bi-cubic uniform B-splines; FIG. 1; paragraph [0073], where an extraordinary vertex is found, the process performs an intermediate step S26 of homogenization, where details for subsequent parts of the algorithm are fixed up.  For example, it may here be proceeded to a change in the formalism, e.g. passing from B-splines to Bezier, in order to speed up steps to come).

	Regarding claim 12, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 11). 
However, Nigro does not specifically disclose wherein each of the replacement surface patches is a bi-septic (degree seven) NURBS surface.
	In the similar field of endeavor, Cashman discloses wherein each of the replacement surface patches is a bi-septic (degree seven) NURBS surface (Page 1, section 1 Introduction, subdivision surfaces removed these constraints by allowing designers to introduce extraordinary points into an otherwise regular control mesh… In addition to bicubic patches, CAD models sometimes use the additional continuity available from biquintic, occasionally biseptic, and very rarely higher degree B-splines. Highclass surfaces also use non-uniform parametrizations for handling boundaries, selectively reducing continuity, and integrating surface features at varying scales; Page 2, section 4 Non-uniform, high-degree curves, “This univariate algorithm breaks a subdivision step into a refine stage followed by d/2 smoothing stages, where d, which is odd, is the degree. We use σ to denote the current stage. At each smoothing stage we consider each point in turn, with the two knots which are a distance σ away in the subdivided knot vector on either side. If these knots need to be inserted, then the algorithm uses stage σ to introduce them into the polar form (blossom) [Ramshaw 1989] of the relevant point; Page 3, section 5  Non-uniform, high-degree surfaces, “To generalize the curve case to surfaces with extraordinary points, we calculate the affine combinations of refine and smooth stages one face at a time. The weights used in the affine combinations are defined using the tensor product of univariate knot insertion when considered one edge at a time (as shown in Figure 3). For a NURBS control mesh, each smoothing stage calculates weights in the four faces surrounding a vertex (Figure 4)”. As shown in FIG. 1, the same control mesh (a) subdivided in three different configurations. In regular regions, the degree 7 surfaces (c) and (d) are C6).
Nigro and Cashman are analogous art because both pertain to utilize the method for performing the non-uniform rational B-splines algorithms to a surface subdivision. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Cashman, and applying the a subdivision framework taught by Cashman to subdivide the control mesh in different configurations for obtaining a plurality of parametric surfaces with high degree non-uniform rational B-splines in order to create a parametric surface having a required geometrical continuity. 

	Regarding claim 18, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 17). 
However, Nigro does not specifically disclose wherein each of the replacement surface patches is a bi-septic (degree seven) NURBS surface.
In the similar field of endeavor, Cashman discloses wherein each of the replacement surface patches is a bi-septic (degree seven) NURBS surface (Page 1, section 1 Introduction, subdivision surfaces removed these constraints by allowing designers to introduce extraordinary points into an otherwise regular control mesh… In addition to bicubic patches, CAD models sometimes use the additional continuity available from biquintic, occasionally biseptic, and very rarely higher degree B-splines. Highclass surfaces also use non-uniform parametrizations for handling boundaries, selectively reducing continuity, and integrating surface features at varying scales; Page 2, section 4 Non-uniform, high-degree curves, “This univariate algorithm breaks a subdivision step into a refine stage followed by d/2 smoothing stages, where d, which is odd, is the degree. We use σ to denote the current stage. At each smoothing stage we consider each point in turn, with the two knots which are a distance σ away in the subdivided knot vector on either side. If these knots need to be inserted, then the algorithm uses stage σ to introduce them into the polar form (blossom) [Ramshaw 1989] of the relevant point; Page 3, section 5  Non-uniform, high-degree surfaces, “To generalize the curve case to surfaces with extraordinary points, we calculate the affine combinations of refine and smooth stages one face at a time. The weights used in the affine combinations are defined using the tensor product of univariate knot insertion when considered one edge at a time (as shown in Figure 3). For a NURBS control mesh, each smoothing stage calculates weights in the four faces surrounding a vertex (Figure 4)”. As shown in FIG. 1, the same control mesh (a) subdivided in three different configurations. In regular regions, the degree 7 surfaces (c) and (d) are C6).
Nigro and Cashman are analogous art because both pertain to utilize the method for performing the non-uniform rational B-splines algorithms to a surface subdivision. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of Cashman, and applying the a subdivision framework taught by Cashman to subdivide the control mesh in different configurations for obtaining a plurality of parametric surfaces with high degree non-uniform rational B-splines in order to create a parametric surface having a required geometrical continuity. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nigro according to the relied-upon teachings of Cashman to obtain the invention as specified in claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nigro (U.S. Patent Application Publication 2007/0030268 A1) in view of Rosel (U.S. Patent Application .

	Regarding claim 7, the combination of Nigro in view of Rosel in view of Yong discloses everything claimed as applied above (see claim 2). 
However, Nigro does not specifically disclose wherein the physical device comprises a permanent storage 10device, and processing the combined surface patches for output comprises rendering at least a portion of the combined surface patches to an output document stored in the permanent storage device.   
In the similar field of endeavor, MAISONNEUVE discloses (Abstract, it is the method comprising the steps of defining, by a user, a base mesh associated to a subdivision surface and to a corresponding predetermined mesh-to-NURBS-surface conversion algorithm, the subdivision surface representing the 3D modeled object; and determining a NURBS surface that corresponds to applying a deformation map on the result of performing the mesh-to-NURBS-surface conversion algorithm to the base mesh, the deformation map including displacement vectors provided for positions of the result of performing the mesh-to-NURBS-surface conversion algorithm to the base mesh, the positions corresponding to the location for engraving the 2D image, the displacement vectors being computed based on corresponding pixel values of the 2D image.  Such a method improves the design of a 3D modeled object) wherein the physical FIG. 4; paragraph [0047], the client computer of the example comprises a central processing unit (CPU) 1010 connected to an internal communication BUS 1000, a mass storage device controller also connected to the BUS. A mass storage device controller 1020 manages accesses to a mass memory device, such as hard drive 1030.  Mass memory devices suitable for tangibly embodying computer program instructions and data), and processing the combined surface patches for output comprises rendering at least a portion of the combined surface patches to an output document stored in the permanent storage device (Paragraph [0048], method steps may be performed by a programmable processor executing a program of instructions to perform functions of the method by operating on input data and generating output.  The processor may thus be programmable and coupled to receive data and instructions from, and to transmit data and instructions to, a data storage system, at least one input device, and at least one output device; paragraph [0089], as shown on FIG. 7 which reminds the overall context, the input data are the base mesh of a subdivision surface and a 2-dimensional image.  The goal is to engrave the details of the 2D image on the surface defined by the base mesh.  This engraving results in a local deformation.  The 2-D image is positioned with respect to the surface in order to define where the details of the image are to be located on the surface.  The output data is a NURBS surface featuring the engraved image; paragraph [0096], the whole process of the example is fully automatic and can be stored as an "engraving" feature in the data structure of a history based CAD system.  The inputs are the subdivision surface and the image, and the output is the engraved NURBS surface.  After the engraving operation is performed, the subdivision surface can be edited or the image definition can be changed as well.  The modified version of the resulting surface is obtained by replaying the engraving feature.  This allows easy and fast design changes. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to understand that the output data of the engraving results is output to an output document stored in the permanent storage device in order to provide the easy and fast design changes).   
Nigro and MAISONNEUVE are analogous art because both pertain to utilize the method for performing mesh-to-NURBS-surface conversion algorithm on the subdivision surface. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for creating a parametric surface taught by Nigro incorporate the teachings of MAISONNEUVE, and applying the functions of the method by operating on input data and generating output taught by MAISONNEUVE to perform functions by generating the output data of the resulting parametric surfaces and outputting the output data to an output document stored in the permanent storage device in order to provide the easy and fast design changes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Nigro according to the relied-upon teachings of MAISONNEUVE to obtain the invention as specified in claim.
Allowable Subject Matter
Claims 5, 8, 9, 13, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Dependent claims 5, 13 and 19 depend from dependent claims 2, 11 and 17. Each claim recites additional limitations to form “multi-span NURBS surfaces from the replacement surface patches and non-discarded surface patches of 5the multiple surface patches”. 
	Dependent claim 8 depend	s from dependent claim 2 and recites additional limitations to specific “the physical device comprises a digital projector, and processing the combined surface patches for output comprises rendering at least a portion of 15the combined surface patches to an animation document for the digital projector”. 
	
Dependent claims 9 and 15 depend from dependent claim 2 and independent claim 10. Each claim recites additional limitations to specific an additive manufacturing machine or a subtractive manufacturing machine by “generate toolpath specifications for the additive 15manufacturing machine or the subtractive manufacturing machine from at least a portion of the combined surface patches, and to manufacture at least a portion of a physical structure corresponding to the subdivision surface with the additive manufacturing machine or the subtractive manufacturing machine using the toolpath specifications generated for the additive manufacturing machine or the subtractive manufacturing machine”.


	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XILIN GUO/Primary Examiner, Art Unit 2616